A careful consideration of the authorities in this state and in Minnesota prevents the adoption of the construction now sought to be given the statute by the minority.
The cases in this state are uniformly to the effect that —
"re-enacted statutes must receive the known, settled construction which they had received when previously of force; for it must be presumed the Legislature intended the adoption of that construction, or they would have varied the words, adapting them to a different intent. Sutherland Stat. Con. § 256. The rule has been of frequent application to the Code; in its construction, uniformly, the Legislature has been presumed to have known the settled construction of statutes, of which there was a substantial re-enactment, and to have intended the adoption of such construction. 1 Brick. Dig. 349, § 2." Barnewall v. Murrell, 108 Ala. 366, 18 So. 831; Herrington v. State ex rel. Van Hayes, 200 Ala. 480,76 So. 422.
The cases of Ex parte Jefferson Slag Co., 209 Ala. 263,96 So. 138 (decided in April, 1923), and Ex parte Diniaco  Bros.,207 Ala. 685, 94 So. 388 (decided in May, 1922), were before the adoption of the Code of 1923. And section 7551 of the Code was incorporated in the Code of 1923 with the construction therefor given the part of the statute in question now for construction before us. The Compensation Act of August 23, 1919, and the provision for construction, was presumptively enacted subject to the constructions thereof theretofore given by the courts of Minnesota. The provision of the statute in question was construed in State ex rel. John Wunder Co. (Globe Indemnity Co.) v. District Court (February 16, 1917) 136 Minn. 147,161 N.W. 391, in harmony with the construction placed thereon by this court. Diniaco  Bros. Case, supra.
I adhere to the conclusion announced by the majority, and that prevailing in this court since May 11, 1922, the date of the decision in Ex parte Diniaco  Bros., supra; Ex parte W. T. Smith Lbr. Co., 206 Ala. 485, 90 So. 807; Ex parte Majestic Coal Co., 208 Ala. 86, 93 So. 728.